Citation Nr: 0933383	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-29 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the Veteran's death, including 
Dependency and Indemnity Compensation (DIC) benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1942 to July 1946 and 
January 1947 to October 1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California which denied service connection for the 
cause of death, finding that new and material evidence had 
not been submitted to reopen the claim. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an April 2003 decision, the RO denied service 
connection for the cause of death.  The appellant did not 
appeal that decision and it became final.

2.  Evidence submitted since the RO's April 2003 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's April 2003 rating decision and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant pre-adjudication notice in an 
April 2007 letter.

The notification letter substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the underlying claim of service connection for cause of death 
and for the claim to be reopen based on the submission of new 
and material evidence.  The notification also identified the 
relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Regardless the Veteran was provided notice of 
degrees of disability and effective dates in September 2008, 
and the claim was subsequently readjudicated in a May 2009 
supplemental statement of the case. 

In addition, with regard to claim to reopen based on new and 
material evidence, the Veteran was provided notification of 
why the April 2003 rating decision denied service connection 
for cause of death, specifically that the service records 
failed to show that the cause of death, cardiac arrest and 
coronary artery disease, were related to service.  Thus, the 
appellant was aware of the basis for the denial of the 
underlying claim for service connection for cause of death 
and was also aware that she needed to provide new and 
material evidence to reopen the previously denied claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In May 2007 the appellant informed the VA that the Veteran 
received treatment from VA medical centers in 1999-2001.  
These reports are not of record.  There is no evidence that 
the RO attempted to retrieve the records.  However, even if 
these records were obtained, treatment records from 40 years 
after service will not establish the existence of any disease 
or injury in service which caused or contributed to the 
Veteran's death, which the evidence needs to demonstrate in 
order to be considered new and material and for the claim to 
be reopened.  Remanding the claim to obtain the records would 
not assist the appellant in establishing her claim.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim 
file, and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In an April 2003 decision, the RO denied service connection 
for cause of death as a result of asbestos exposure.  The 
basis of the denial was that there was no evidence of 
asbestos exposure or a diagnosis of a condition associated 
with asbestos exposure, such as asbestosis.  

A notice of disagreement was not received within the 
subsequent one-year period.

The October 2007 rating decision denied the appellant's claim 
for service connection for cause of death on the grounds that 
new and material evidence had not been received.  
Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim for service connection for cause of 
death.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence that the Veteran had been exposed to 
asbestos or had any condition related to asbestos exposure.  
The April 2003 RO decision is final.  38 U.S.C.A. § 7105.  

The Veteran was not service-connected for any disability at 
the time of his death.

In the October 2007 rating decision the RO reported that the 
Veteran died due to cardiac arrest due to coronary artery 
disease with chronic obstructive pulmonary disease as a 
contributing factor.  The RO noted that the service treatment 
records show no evidence of any of these conditions in 
service which could have contributed to the Veteran's death.  
Additionally no evidence had been submitted or identified 
which showed that a cardiovascular disease developed within 
one year of service.  The RO also noted that the conditions 
which caused and contributed to the Veteran's death were not 
associated with asbestos exposure.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of the appellant's contentions that the Veteran had high 
blood pressure and a heart condition in service, a March 2009 
VA opinion, and an October 2004 letter from Dr. Hassan, a 
private physician.  

The appellant contends that the Veteran had high blood 
pressure in service which contributed to his heart condition 
and death.  In a September 2008 statement of the case the RO 
reviewed the service treatment records and found that there 
was no evidence of high blood pressure in service or within 
one year of discharge as both the separation examination and 
an examination four years after service showed normal blood 
pressure. 

The appellant also contends that the Veteran had a heart 
condition as he had an obstruction of the interior vena cava 
in service as shown in a January 1946 x-ray.  This contention 
was sent to a VA Internal and Pulmonary physician for an 
opinion.  In a March 2009 report, the physician noted a 
review of the Veteran's claim file, including the Veteran's 
service treatment records, and opined that the Veteran's 
death was not related to the mention of possible vena cava 
reported on the x-ray in service.  The physician noted that 
the January 1946 x-ray was unremarkable except for a comment 
on costophrenic angle shadow representing a prominent 
inferior vena cava or pathological lesion with an impression 
that it was probably the vena cava.  The physician noted that 
no pathological lesion surfaced in the next 60 years.  The 
physician explained that structures on an x-ray cause many 
confluences of shadows that require clinical interpretation.  
The vena cava comes up on the right side of the hiatus next 
to the right heart which is generally not prominent or easily 
distinguished on the film by an experienced radiologist.  He 
noted that radiologists generally give suggestions to the 
clinicians if there is a reason for concern.  While the 
appellant contends that there was further investigation, such 
a report could not be found.  However, the physician stated 
that the lack of a report did not alter his opinion because 
of the length of time.  The physician explained that if this 
had been a pathologic lesion such as cancer or vacular 
anomaly, it would have manifested itself in the first few 
years and certainly within a decade or so.  The fact that it 
didn't declare itself in 60 years meant it was not an 
important finding and essentially a normal vena cava.  The 
physician concluded that the x-ray report of the vena cava 
was of no clinical significance and was not related to any 
heart or cardiovascular disease or chronic obstructive 
pulmonary disease or other possible causes of death. 

Although, the additional evidence is new, it is not material.  
It does not include any evidence that cures the prior 
evidentiary defects.  

The letter from Dr. Hassan provides no relevant evidence 
concerning the cause of death and is, in fact, nothing more 
than a heartfelt request for assistance for the widow.  It is 
of no probative value with respect to the issue on appeal.

There is no supporting evidence, medical or otherwise, to 
support the contentions that the Veteran had high blood 
pressure and a heart condition in service which contributed 
to his death, and they are not considered new and material. 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).    

Of the utmost significance, the additional evidence includes 
a negative opinion that the Veteran's death was not related 
to the mention of possible vena cava reported on the January 
1946 x-ray in service.  This report affirmatively denies that 
the Veteran's death is related to service, and therefore does 
not constitute new and material evidence.  

In sum, the evidence received since the RO's April 2003 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's April 2003 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
cause of death and DIC benefits is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


